Acsomutic:s Con-
                                     ml.sa3.on
                                             is authorixcd
                                     to loan or grant
                                     funds for the.pur-
                                     pose of conatruct$on,
                                     repalr or tiprove-
                                     ment of alrporta,on
Dear sir:.    :                      .li?ased
                                     .      Jand;.~:'
   .,Y& ?mve.r~ested.aa op%QzLon:conce&'wh&&
the Texas Aerotiutics Couir@sskn may loan or grant
Zunds for the purpose of constructloi?, repair or tiprovc-
sent of aIrport on leased land, and If so, under what
cinditions,If any. ~QU potit out that the Texas
lidroaautlcsCo~sslon   baa ipz6.n'authoriried
                                            -underII-B...
12 .snd.H.&.'43of.the 59th:~~is'a~~..to,Iq~~~~.-~~~:
mcaey-to lbas. ~eommunltle*
                          cfor %:ij:coasl+i+orx,~~r.epaAr
.or-improvementof airports';'~':.
    ii. 43 (Acts 54th Leg, 19G5, 'Ch. 196; $.'3;7)
mends Article 466-6, Vernon% Texas'Clvll Statutes, by
add%ng a new subditisiotitoread as follows:
        "Subd%vlsl& i0 1 When Lnthe'discretior~
    of the Comission the public Interest will
    best be served; and the governmental funCtlOn
    of the State or its political subdivisions
    relattiveTaoae~onautica'kll best be discha+!d,
    it,may grant or leap fucds, appropriated.to
    ..itfor that purpose by the Legislature, to any
    incorporatedcity, town or village in.thls
    State for the establishment,coiwttictlon,:
     reconstmc~tion,enla*gemqt   or repairof air-
    ports; airstripa or air navigational facilities;



                           -24&L
         Tne eneral appropr:.ation
                                 b5li (1I.a.12, Acts 59th
     kg. lge5
           -7 .appropriated
                          Sunds for such purposes.
          ObviouslyrSubdl,vlsion.lO contempltitesthat The l&M.    ~:
     upon whlch~these"tistsllations are to be made.8hal.lbe:,~:.,
     owned.by the munlcipaUtg,&.le~ed by :ltSo?? ~amInImum_:;:.::
     oS.twentyyears:     .' .: .' .,. .,.. . I .. ,'    :'.
             The basic questionwhich'must be answered in .. .'
      connectionwith these~statutesis nhether the'.use    of
      public Sunds for the improveine@t  of:pr%vatelyowned             ..
    'land (which is'merely leased'tc?   .the.mmI.c%pa~~) :_,.
    .constitutesa grant oS~.pub&ic>   'funds.& Wed%~~%vMilxi~the'~,'
      iaeanbg.of’Sect~ons’50;  .5X or 52 or Ax+%cle III or T -'.'
                                                                '.
      Section-6 of Article XVX of the..Constltutlon  of Texas.
    : The pertinentportions.oS these.constitutional~provlsions
      8re as Sollows:
             "Sec..50.  The L&gislature shall.haveno
          power to give or lend, 'orto authorise~the
          giving qr lendin& of the credit OS the State
          in.aid OS, or to any tierson,associationor
          corporation,.,whethermunicipal tir:other,or'
          to p,ledge.thecredit of the State in any
          manner whatsoever; for the payment of the
          liabilities,present,or prospective,of any
          indivIdua1,association of indivtduals,-
.         municipal or other corporation.whatsoever."
             "SeC. 51. The Le&slature shell have
          no -powerto make any.grant or authorize the
          m&Ing of any grant of public moneys to any



                                -2409-
     ,,.                       ,-




ljonorableJames N. L&l~:m, pkge 3 (C-5l.!L
                                         )




        "Sec. 52. The Le$ciaturi sbz~13.   have XI
     power to a~?.lhn:?be any county, city, tox;~or
     other political oorporat%o.nor cubd:lvi::ion
     of the State to Lend l'tscr;:G:;if;
                                       or to grant
     p?blic money or thing of value in asd of, or
     to 2ny inAlvlduzsh as!3o!dr;tir.o3
                                      or co?'poratlo;l
     whatsoever,.. . .
         "Sec. 6. No appropr$.atziozfor private‘or
      lndP.%dual purposes shal3 be m&de. . . .(I
      The questionwhether Sectlo& 50.and 51 OS Article XII
 absolutely prohibit the gtianting.oSState Sunds to'munl-:-;:
 clpal corporations gives.us no trouble because ithas:be,en '.
 settled that said.provislbn$:,do.no~.bar  the'granting o,S'~:i.
estateSunds.to municipal corporations for use in overn-,
                   Shelby County v ‘Alf;~WilS?t!Pe$~-,
 ~~$%%!&@4).            l+urthe-rk A +-              i
'Vernonls Civil Statutes, a part of'the knicipal A&port's
 act, states.in,part:.
         "Tne.acqul$ition:oZ;'~~~~ land:or,interest
      therein pursuant to thls ;rct,, ths ~. ; : c.onstruc-:
      tion . ~;,i .maintenance ;.-.. and policing of.~~.':
      alrports":k.~; are 'hereby~ declared to~be.publlc
      'andgovernmental Sun&ions, . . ..;"
and in Attorne Qeneral!.sOpinion ko.,C-202, dated
August 11, 1961 tithis-office held that'sectlon 51.LOS
.ArticleIII   of the Constitution of Texas wouid not be:
 violated byethe proposed amendment.to Article  46c-6, :
 Vernon's Civil Statutes;,so as to authorize thegrant OS
 funds to fncoroorated cities Sorthe constructionof air-
 Ports and navigational Saciiitlea. This opin&k was based
.tipon City of Corsicana vi Wren, 159 Tex. 202, 317 S .W.2d,
,516,520.(1958) which sustained the constitutionality
 of Article 46d-i5, quoted in ,pastabove, and.held that ..
 the'ovMership'~and operation of an airport is a governmental
 function.
      However% the above mentioned opinion and court
 decisions do not involve the.question presented by your
 request; that Is, the use of public funds for the lmprove-
..mentof privately owned'land, It is.clear that Ji.B.43

                        '.   '.
                             -2klO-
    Ronorable 3ames N. Lundlum,~page 4 (C-,fXl~)


    quoted above contemplatesthe possible use of pub!.ic
                                                   i?:x:GcSati@~;.~
    funds to improve land belonging to %ndividua!.s,
            v,.;+-lons
    or corpo-,-     other than niunicipaiCorRorations. At
    the    C.??Ld Of                   t.hc              tW2ili’y-               :J.!~~~~)j~~   0::   the

    land will become the property of the ~o?:lier
                                               of t?!efeeI
    In our opilnion,the tc-:i;m
                             of the Ic~se has nothing to do
    with the questlon'ofthe authority of t:hnState or
    municlpal5.tyto use I>ublicfunds to improve the larld.
    The statutoryprovision now requiring a twenty-year lease
    may be emended at any time to rcqwire a one->:ear o:*'
                                                         a
    two-year leas'. 2.X1    CVei!t, t1a-x
                        :in:l           qgest;t~n1:;I;l:e
                                                        sa:::c:.

      The clear and unambiguous lr:ngu?zein the above
 quoted constitutionalprovi:3.ons, In our'opini~n,rend-ers
.'invalld.theabove.quotedstatutory provIsIons to thc.extent
 that they authorize the expe~diture.of.8tate.o~.mur&cipal
 funds t6construk.t imp-rovements-on prlvat~ly.ow~ed,'lar,d,
                                                          ,',
 .and,therefore,:t,he'
                     Commission.is.not autho.r$z,ed,,
                                                  .toToan
            -(&.J-!;li;-.<               :         ~:,    :   ~      I   ,‘...             .~:       :: i ;., .., ,. : :.. 1        :

    .. If.-&-icQw$lity owns ~thefee tftle.to%he .1&d,
    as distinguish& from the mere leasehold interest in
    it, the prohibitions~of the above quoted.constitutionaX
    provisionswould not apply.

                    .“.         .~Y.         .‘~                                 ~2..

                       .43’(Act+59th I&., 1$&5, $h:~:$;-'~;
                             ~K~;E$

             pi 397) and H.R. 12 The General Appropriation
              Bill- Acts
             -___-,        59th Leg.I are unconstitutionalto
                    .~_ _- __
             the extent.tl   hat they provide for the grant of ~'
             public money~and tomthe extent.that they ap-.~.
            .propriate.   Ijubl$c'money to Improve leased land,
            -and; therefore, the Texas'Aeronautics Com-
          : mission is not authorized to loan or grant
           ~~funds for the purpose.of,.tionstrutiti.on, repair
             or improvem.ent    of airports on~leased land.
                                                                                                   .Yo&s very .truly~,                                        ...

                                                                                           : WAGGONER CARR ,.
                                                                                            . Attorney Gen,eralof Texas




.

                                                                                        -241.1-
                                 .




:....   -.?,   .,’   ‘, , j..,